Citation Nr: 1611204	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating for bilateral hearing loss.  

7.  Entitlement to service connection for tinea pedis.

8.  Entitlement to service connection for bunions.

9.  Entitlement to service connection for a urinary tract infection.

10.  Entitlement to service connection for peripheral artery disease. 

11.  Entitlement to service connection for gout.

12.  Entitlement to an increased disability rating for bilateral pes planus, currently evaluated as 30 percent disabling.  

13.  Entitlement to an effective date earlier than October 21, 2011, for the assignment of a 30 percent disability rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to March 1974.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2008 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, and Buffalo, New York, respectively.  Jurisdiction of the Veteran's claims is now with the RO in Buffalo.  

The Veteran appeared before the undersigned Veterans Law Judge in a January 2016 videoconference hearing.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a back disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not timely perfect his appeal of a December 2006 denial of entitlement to service connection for a low back disability and a right knee disability; thus, this decision is final.  

2.  Evidence added to the record since the December 2006 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate claims of entitlement to service connection for low back and right knee disabilities and raises a reasonable possibility of substantiating these claims.  

3.  In February 2015, the Veteran submitted a written statement withdrawing his appeals of entitlement to service connection for tinea pedis, bunions, urinary tract infections, peripheral artery disease, gout, of entitlement to entitlement to increased disability ratings for bilateral hearing loss and bilateral pes planus, and entitlement to an earlier effective date for the assignment of a 30 percent disability rating for bilateral pes planus.  

4.  In January 2016, the Veteran submitted a written statement withdrawing his appeal of entitlement to service connection for PTSD.  

CONCLUSIONS OF LAW

1.  The December 2006 rating decision, in which the RO declined to reopen the Veteran's claims of entitlement to service connection for a low back disability and a right knee disability, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The criteria for reopening a claim of entitlement to service connection a low back disability have been met. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
3. The criteria for reopening a claim of entitlement to service connection a right knee disability have been met. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for tinea pedis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

5.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for bunions have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

6.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for urinary tract infections have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

7.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for peripheral artery disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

8.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for gout have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

10.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

11.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).

12.  The criteria for withdrawal of the appeal of the claim of entitlement to an earlier effective date for the assignment of a 30 percent disability rating for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The current claims of entitlement to service connection for back and right knee disabilities were received by the RO in February 2008 and June 2010, respectively. VA previously denied a claim of entitlement to service connection for these conditions in December 2006.   The Veteran submitted a timely notice of disagreement, and the RO issued a Statement of the Case in October 2007, informing the Veteran he must file his VA Form 9, appeal to the Board of Veterans' Appeals, within 60 days of date of the letter containing the Statement of the Case.  The Veteran did not timely file his VA Form 9, and the December 2006 rating decision became final.  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened. 38 U.S.C.A. § 7105(c)  (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108  (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In March 2015, the Veteran underwent VA examinations with regard to his claims of entitlement to service connection for a back disability and a right knee disability. The examination reports include medical opinions as to whether his claimed disabilities are related to his service-connected bilateral pes planus.  These opinions are not adequate for rating purposes, as the examiner did not provide an opinion as to whether bilateral pes planus aggravates the Veteran's back and right knee conditions.  See 38 C.F.R. § 3.310.  Nonetheless, given that the opinions would trigger VA's duty to assist if the claim were reopened, the Board concludes that the June 2011 examination report constituted new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a low back disability and a right knee disability. See Shade v. Shinseki, supra.  Hence, the Veteran's claims must be reopened.

	(CONTINUED ON NEXT PAGE)

II.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202 (2015).

The Veteran perfected appeals of the RO's denial of service connection for tinea pedis, bunions, urinary tract infections, peripheral artery disease, PTSD, gout, and increased disability ratings for bilateral hearing loss and bilateral pes planus.  In a signed written statement, submitted in February 2015, the Veteran withdrew all appeals with the exception of his appeals for service connection for a right knee disability, a back disability, and PTSD.  In a January 2016 statement, the Veteran withdrew his appeal for service connection for PTSD.  In view of his expressed requests to withdraw these appeals, further action with regard to the claims is not appropriate.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The Veteran's claim of entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted. 

The Veteran's claim of entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.  

The appeal of the claim for entitlement to service connection for tinea pedis is dismissed.

The appeal of the claim for entitlement to service connection for bunions is dismissed.

The appeal of the claim for entitlement to service connection for urinary tract infections is dismissed.

The appeal of the claim for entitlement to service connection for peripheral artery disease is dismissed.

The appeal of the claim for entitlement to service connection for gout is dismissed.

The appeal of the claim for entitlement to service connection for PTSD is dismissed.

The appeal of the claim for entitlement to an increased disability rating for bilateral hearing loss is dismissed.

The appeal of the claim for entitlement to an increased disability rating for bilateral pes planus is dismissed.  

The appeal of the claim for entitlement to an earlier effective date for the assignment of a 30 percent disability rating for bilateral pes planus is dismissed.  


REMAND

The Veteran claims his right knee and low back disabilities are secondarily related to his service-connected foot disabilities.  As noted in the new and material evidence section, the Veteran was afforded examinations for these conditions in March 2015.  The examiner opined that it was less likely than not that the Veteran's back and right knee conditions were proximately due to or the result of the Veteran's service-connected bilateral pes planus with hammertoes, hallux valgus, and arthritis of the feet.  The examiner explained that the Veteran's back condition was most likely secondary to the aging process and that medical literature does not support the Veteran's feet conditions causing knee arthritis.  This opinion is inadequate, as the examiner did not provide an opinion that addresses whether the Veteran's bilateral feet condition could have aggravated the Veteran's low back and right knee disabilities.  

The Board is aware of private treatment records submitted by the Veteran at the time of his January 2016 hearing.  However, the statements contained in the records by the Veteran's private treatment providers do not serve to causally relate the Veteran's appealed conditions to his service-connected foot disabilities.  On remand, a thorough medical opinion must be obtained that addresses this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:
 
1.  Ensure that the Veteran is scheduled for appropriate VA examinations for his back and right knee claims.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was caused by his service-connected pes planus with hammertoes, hallux valgus, and arthritis of the feet.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability has been aggravated (chronically worsened) by  his service-connected pes planus with hammertoes, hallux valgus, and arthritis of the feet.

(c) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused by his service-connected pes planus with hammertoes, hallux valgus, and arthritis of the feet.

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee has been aggravated (chronically worsened) by  his service-connected pes planus with hammertoes, hallux valgus, and arthritis of the feet.

2.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


